court on July 12, 2012, as witnessed by another inmate, but the petition
                was inexplicably never received by the court. Even assuming the truth of
                appellant's assertion, a filing date of July 12, 2012, would still have meant
                the petition was untimely as it was due on June 21, 2012, 366 days after
                the date of entry of the judgment of conviction. 3 The fact that appellant
                allegedly received incorrect advice from an inmate law clerk regarding the
                one-year deadline does not constitute an impediment external to the
                defense for purposes of demonstrating good cause. See Hathaway v. State,
                119 Nev. 248, 252, 71 P.3d 503, 506 (2003); Phelps v. Director, Prisons, 104
                Nev. 656, 660, 764 P.2d 1303, 1306 (1988).
                              Likewise, appellant's claim that his former trial counsel was
                ineffective for failing to advise him of post-conviction remedies did not
                constitute good cause. Former trial counsel did not have a constitutional
                duty to inform appellant about the availability of post-conviction remedies.
                See Hathaway, 119 Nev. at 252, 71 P.3d at 506 (recognizing that good
                cause must be a legal excuse); see also Miranda v. Castro, 292 F.3d 1063,
                1066-68 (9th Cir. 2002) (holding that equitable tolling was not warranted
                where a petitioner relied on incorrect advice of former counsel because
                petitioner had no right to the assistance of counsel regarding post-
                conviction relief); Pena v. U.S., 534 F.3d 92, 95-96 (2d Cir. 2008) (holding
                that the right to the effective assistance of counsel in a first-tier appeal


                      3 Theperiod for filing a timely petition was 366 days due to the leap
                year in 2012. See Gonzales v. State, 118 Nev. 590, 593 n.7, 53 P.3d 901,
                903 n.7 (2002).




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                does not encompass a requirement that an attorney inform his client of the
                possibility of certiorari review or that the attorney assist the client in
                preparing such a petition); Moore v. Cockrell, 313 F.3d 880, 882 (5th Cir.
                2002) (holding that the right to counsel ends when the decision by the
                appellate court is entered). Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                  J.
                                                   Hardesty




                cc: Hon. Michelle Leavitt, District Judge
                     Terrance Michael Barksdale
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A